Action by a property owner against August Severio Construction Co., Inc., an adjoining property owner, Mount Vernon Contracting Corp., the contractor employed by Severio, and Jerry Galente, an employee of Mount Vernon, to recover damages for injury to property alleged to have been caused by blasting (first and second causes of action) and against Mount Vernon on its bond furnished to the City of Mount Vernon as a prerequisite for obtaining a permit to blast within said city (third, fourth and fifth causes of action) and against Mount Vernon on its agreement with Severio to pay for loss of or damage to property arising from construction work on Severio’s property (sixth cause of action). The court, before which the action was tried without a jury by consent of the parties, dismissed the complaint as to all defendants. The appeal is from the judgment entered thereon. By order of this court dated November 6, 1957 the appeal was discontinued as to Severio. Judgment insofar as appealed from unanimously affirmed, with costs to respondent Mount Vernon Contracting Corp., payable by appellant.
Present — Nolan, P. J., Murphy, Ughetta, Hallman and Kleinfeld, JJ.